Citation Nr: 0727197	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the Portland RO in May 
2007; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that veteran has at 
least three puretone auditory thresholds for frequencies 500, 
1000, 2000, 3000, and 4000 Hertz 26 decibels or above in both 
ears.  

3.  The competent medical evidence is in approximate balance 
as to whether the veteran's currently diagnosed hearing loss 
is related to his in-service noise exposure.

4.  The competent medical evidence is in approximate balance 
as to whether the veteran's currently diagnosed tinnitus is 
related to his in-service noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is granting the 
veteran's claims for service connection in their entirety.  
Further discussion of the VCAA is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran contends that while in service, he often worked 
on the flight line 10 hours in a day where he was exposed to 
noise from jet engines.  At his travel board hearing, the 
veteran testified that he often wore hearing protection, but 
sometimes, particularly in emergencies, he did not.  The 
veteran testified that he was often exposed to the noise of 
15-20 jets being fired up at once.  

The medical evidence pertaining to hearing loss and tinnitus 
includes a letter and addendum from private physician Dr. 
B.S.; audiological evaluations from Dr. J.L. and a hearing 
consultant, L.S.; and a VA audiological examination report.  
In the letter from Dr. B.S., dated in November 2004, the 
doctor explained that when the veteran served on an aircraft 
carrier from 1960 to 1964, he began to experience hearing 
loss and tinnitus.  Dr. B.S. explained that a recent hearing 
test showed significant loss in the lower range (250-2000 
Hertz) and severe loss above 2000 Hertz.  

In an addendum to the November 2004 letter, Dr. B.S. 
explained that the veteran's hearing loss was as likely as 
not due to exposure to acoustic trauma while serving in the 
U.S. Navy aboard an aircraft carrier and on flight line 
operations on land. 

In the VA audiological report, S.H., Staff Audiologist, 
stated that she had reviewed the veteran's claims file upon 
conducting a hearing examination.  S.H. noted that the 
veteran's separation examination report indicated that his 
hearing was well within normal limits when he was separated 
from service.  S.H. also noted that the veteran reported in-
service noise exposure from guns and aircraft.

Regarding tinnitus, S.H. stated that the veteran reported 
that it was bilateral and had been longstanding.  S.H. 
concluded that the reported tinnitus was most likely the 
result of acoustic trauma.

S.H. reported the pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
55
LEFT
30
30
30
35
55

S.H. summarized the results of the audiogram as follows.  The 
veteran had mild to moderate bilateral sensorineural hearing 
loss.  S.H. concluded that the veteran's hearing loss was not 
caused by or a result of his military service as documented 
by his records.  S.H. cited as pertinent evidence that the 
veteran's hearing was documented to be within normal limits 
at separation.

The audiological evaluations from Dr. J.L. hearing 
consultant, L.S., were in graphical format with no 
interpretation.  Unfortunately, the Board was unable to 
consider this evidence because it may not interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  

Having reviewed all of the evidence, the Board first finds 
that the veteran's hearing loss fits the criteria for a 
disability pursuant to VA regulations because the auditory 
thresholds reported by the VA examiner for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 26 
decibels or greater.  See  38 C.F.R. § 3.385 (2006).  
Regarding the veteran's reports of in-service noise exposure, 
the Board finds these to be credible in light of the 
circumstances of the veteran's service during which he served 
on an aircraft carrier.

Regarding whether the veteran's currently diagnosed hearing 
loss is related to the in-service noise exposure, the Board 
finds that there is an approximate balance of positive and 
negative evidence.  On one hand, the veteran's private 
physician, who according to the veteran had treated him for 
25 years, concluded that the hearing loss and tinnitus were 
more likely than not related to the veteran's military 
service.  On the other hand, the VA audiological examiner 
concluded, after examining the veteran and reviewing his 
claims file, that neither the hearing loss nor tinnitus were 
the result of the reported in-service noise exposure.   

The Board finds that because both opinions appear to be from 
competent professionals, and because neither appears to lack 
credibility, that the weight of the evidence is equal.  The 
benefit of the doubt must be resolved in favor of the veteran 
and service connection for both claimed disabilities must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  







												
									
ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


